COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
LONNIE MATTHEWS AND                                              No. 08-15-00112-CV
ARTIMUS C. MATTHEWS,                           §
                                                                   Appeal from the
                            Appellants,        §
                                                                  414th District Court
v.                                             §
                                                             of McLennan County, Texas
ALLIANCE BANK CENTRAL                          §
TEXAS, W.C. HALEY, AND                                            (TC# 2014-4754-5)
LYNDON L. OLSON, SR.,                          §

                             Appellees.

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellants pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 27TH DAY OF MAY, 2015.


                                           STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.